 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   PEDRO RODRIGUEZ,                          )      NO. EDCV 18-400-AG (AGR)
                                               )
12                         Plaintiff,          )
                                               )      ORDER ACCEPTING FINDINGS AND
13       v.                                    )      RECOMMENDATIONS OF UNITED
                                               )      STATES MAGISTRATE JUDGE
14   NEIL McDOWELL, et al.,                    )
                                               )
15                         Defendant.          )
                                               )
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
18   file, the Report and Recommendation of the United States Magistrate Judge
19   (“Report”), the Objections and Defendant’s reply. Further, the Court has engaged in
20   a de novo review of those portions of the Report to which Plaintiff has objected. The
21   Court accepts the findings and recommendation of the Magistrate Judge.
22            Plaintiff objects that his claim for injunctive relief is not moot simply because he
23   has been transferred to another prison. The case he cites, however, holds that a
24   prison transfer moots a claim for injunctive relief unless a prisoner establishes a
25   reasonable expectation or a demonstrated probability that he will be transferred back
26   to the prison. Darring v. Kincheloe, 783 F.2d 874, 876 (9th Cir. 1986). Plaintiff’s
27   argument that he could be “eligible” to transfer back if he remains discipline free and
28   meets other criteria is too speculative to prevent mootness. Dilley v. Gunn, 64 F.3d
     1365, 1369 (9th Cir. 1995); Wiggins v. Rushen, 760 F.2d 1009, 1011 (9th Cir. 1985).
 1         Plaintiff objects to the Report’s finding that he failed to allege any facts
 2   indicating that Defendants McCullough, Lee and Winsick had involvement in
 3   Plaintiff’s request to be removed from the carpentry vocational program. (Obj. at 2;
 4   Report at 7.) Plaintiff cites to attachments to his complaint, but those pages deal with
 5   his other complaints. (Obj. at 2 (citing pages 27 (complaint that Plaintiff cannot carry
 6   his tray and needs large plastic bags for shower), 47 (request to be transported by
 7   van instead of bus)).)
 8         Plaintiff’s remaining objections are without merit.
 9         IT IS ORDERED that Defendants’ motion to dismiss the complaint is granted in
10   part and denied in part as follows:
11          (1) The official capacity claims under the Eighth Amendment against all
12   defendants are dismissed without leave to amend;
13         (2) The individual capacity claims under the Eighth Amendment as to
14   Defendants McCullough, Lee and Winsick are dismissed with leave to amend;
15         (3) The motion to dismiss the individual capacity claims under the Eighth
16   Amendment against the remaining defendants McDowell, Moore, Maletz, Newton
17   and Deering:
18                (a)   is denied as to the claim based on carpentry vocational training;
19                      and
20                (b)   is granted with leave to amend as to the claims based on college
21                      coursework and denial of medical care;
22         (4) The ADA and RA claims against all defendants in their individual capacity
23   are dismissed without leave to amend;
24         (5) The ADA and RA claims against the Warden in his official capacity are
25   dismissed with leave to amend;
26         (6) The ADA and RA claims against the remaining defendants in their official
27   capacity are dismissed without leave to amend as redundant;
28         (7) Plaintiff’s requests for injunctive relief are dismissed as moot; and

                                                 2
